COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00439-CV


Wise Electric Cooperative, Inc.           §    From the 97th District Court

                                          §    of Montague County (2007-
v.                                             0000383M-CV)
                                          §
                                               September 17, 2015
                                          §
American Hat Company                           Opinion by Justice Walker


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. It is ordered that the trial

court’s judgment is affirmed in part and reversed, severed, and remanded in part.

      We reverse the trial court’s award of $2,578,067.00 to Wise Electric

Cooperative, Inc. on its counterclaim for offset.     We order that counterclaim

severed from the judgment and we remand Wise Electric Cooperative, Inc.’s

counterclaim to the trial court for further proceedings consistent with this opinion.
On remand, the trial court shall assign a new cause number to Wise Electric

Cooperative, Inc.’s counterclaim for offset.

      We affirm the portions of the trial court’s judgment that American Hat

Company     have    judgment    against      Wise   Electric   Cooperative,   Inc.   for

$18,437,160.06 in compensatory damages ($13,385,969.37 in personal property

damages plus $5,100,379.00 in past lost-profits damages less a $49,188.31

credit to Wise Electric), pre-judgment interest on that amount, post-judgment

interest on that amount computed at the rate of 5% per year, and trial court costs.

      It is further ordered that American Hat Company shall have and recover of

and from Wise Electric Cooperative, Inc. and its surety National Union Fire

Insurance Company of Pittsburgh, PA from the supersedeas bond, the amount of

this judgment plus applicable prejudgment and post-judgment interest and court

costs and from Wise Electric Cooperative, Inc. the remainder after computation

of interest for which let execution issue.

      Each party shall bear their own costs of appeal.



                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Sue Walker ________________
                                         Justice Sue Walker